Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	On 15 December 2020 an eTerminal Disclaimer was filed and approved with regards to U.S. Patent No. 9,906,618 and U.S. Patent No. 10,469,610 the issues of Double Patenting has been resolved.
	The claimed invention of the Present Application is considered patentable largely for the same reasons as found in of U.S. Patent No. 9,906,618 and U.S. Patent No. 10,469,610 of which the Present Application is considered a variation on. The primary difference between the Present Application and U.S. Patent No. 9,906,618 and U.S. Patent No. 10,469,610 being the use of a secure session, encapsulating the key details of the claimed invention. Where in United States Patent No. 6,584,567 and United States Patent No. 8,327,128 both distinguish with the key detail of latency measures or maintaining performance levels that element is reflected in the Present Application with traffic of the secure session being handled according to the one or more optimizations performed by the network based on the received header.
	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434